COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:        Francisco Guzman v. The State of Texas

Appellate case number:      01-16-00262-CR

Trial court case number:    1278695

Trial court:                182nd District Court of Harris County

       A jury convicted appellant, Francisco Guzman, of the offense of capital murder.
The trial court assessed punishment at confinement for life and certified that this is not a
plea-bargain case and appellant has the right of appeal. Appellant’s appointed trial
counsel timely filed a notice of appeal, which included a motion to withdraw and
appellant’s request for appointment of appellate counsel. The trial court granted trial
counsel’s motion and found that appellant is indigent for the purpose of employing
counsel and paying for the clerk’s record and the reporter’s record. The trial court also
granted appellant’s motion to appoint appellate counsel but did not appoint an attorney to
represent appellant on appeal. The clerk’s record filed in this Court does not contain an
order appointing counsel to represent appellant for purposes of this appeal. And no
attorney has appeared in this Court on appellant’s behalf.
       Based on the trial court’s finding that appellant is indigent for the purpose of
employing counsel, appellant is entitled to court-appointed counsel. See TEX. CODE
CRIM. PROC. ANN. art. 1.051(d)(1), 26.04(p) (Vernon Supp. 2015). Accordingly, we
abate this appeal, remand the cause to the trial court, and direct the trial court to appoint
counsel, at no expense to appellant, to represent appellant on appeal. See TEX. CODE
CRIM. PROC. ANN. art. 1.051(a), (c), (d)(1); 26.04(a), (b)(1), (c), (p).
        The trial court clerk is directed to file a supplemental clerk’s record containing the
trial court’s order appointing counsel to represent appellant for purposes of this appeal
with this Court within 30 days of the date of this order.
       The appeal is abated, treated as a closed case, and removed from this Court’s
active docket. The appeal will be reinstated on this Court’s active docket when a
supplemental clerk’s record that complies with this order is filed in this Court.
      It is so ORDERED.


Judge’s signature: /s/ Terry Jennings
                     Acting individually

Date: June 28, 2016